Citation Nr: 1034745	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk 


INTRODUCTION

The Veteran had active service from July 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

As an introductory matter, the Board notes that the Veteran, in 
written correspondence and transcribed statements to VA treating 
providers, has indicated that he also has tinnitus that is 
related to his period of active service.  Accordingly, the Board 
finds that the issue of tinnitus has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The evidence does not demonstrate the Veteran's currently 
diagnosed bilateral hearing loss is related to his active 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss has not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in August 2008 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
provided notice regarding how disability ratings and effective 
dates are assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records from 
January 2008.  Additionally, the RO has obtained VA treatment 
records dated from January 2005 to May 2008.  The Veteran was 
afforded a VA medical examination for hearing loss in November 
2008.  Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi,   16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  If a 
chronic disorder such as an organic disease of the nervous system 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Hearing Loss 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Veteran seeks entitlement to service connection for bilateral 
hearing loss.  The Veteran contends that his current bilateral 
hearing loss is due to his active service.  Specifically, he 
contends that he was exposed to frequent aircraft engine noise 
while serving in the United States Air Force from July 1955 to 
November 1958.  

The Board observes that the Veteran is competent to state that he 
experienced noise exposure in service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Moreover, his Armed Forces of the 
United States Report of Transfer or Discharge (DD Form 214) 
reflects that he served as an aircraft mechanic and, thus, 
corroborates his account of in-service exposure to aircraft 
engine noise.  Accordingly, the Board concludes that it is likely 
that the Veteran was exposed to acoustic trauma while on active 
duty. 

The Veteran's exposure to acoustic trauma supports his contention 
of the incurrence of bilateral hearing loss in service.  However, 
in order to establish service connection, there still needs to be 
a medical nexus linking a current disability to the in-service 
injury. 

The Veteran has a current disability of hearing loss in both ears 
pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the 
November 2008 VA examination.  The November 2008 VA examination 
demonstrated auditory thresholds over 40 decibels in the 1000, 
2000, 3000, and 4000 Hz frequencies in the right ear, and 4000 Hz 
frequency in the left ear.  The remaining question, therefore, is 
whether there is evidence of an in service occurrence of an 
injury or disease and medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.

The July 1955 enlistment hearing screening included a whisper 
voice test on which the Veteran scored a 15/15, which was 
considered normal.  However, the Board notes that the whisper 
voice test is a less precise indicator of hearing loss than 
audiometric testing.

Subsequent service treatment records are negative for any 
complaints or clinical findings of hearing loss.  On his 
September 1958 separation examination, the Veteran did not report 
any hearing problems, and the examiner expressly indicated that 
the Veteran's ears were normal.  The separation examination 
included a whisper voice test on which the Veteran again scored 
15/15.  That examination also included audiological testing, 
which showed that the Veteran's hearing was within normal limits, 
bilaterally:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
35
LEFT
15
10
10
15
35

The Board notes that prior to November 1967, service department 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 1967, 
those standards set forth by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The above audiological findings have been converted to the ISO 
standard. 

The post-service medical records associated with the file that 
refer to the Veteran's hearing loss include VA outpatient 
treatment records, a November 2008 VA examination report, and 
private medical records. 

The earliest post-service evidence pertaining to hearing loss are 
April 2007 VA outpatient treatment records.  At that time, the 
Veteran first reported increased tinnitus, which his treating 
provider noted might be related to hearing loss on right side.  
The Veteran indicated that he washed his ears out with a syringe 
and got "lots of stuff from right side."  There is no further 
information pertaining to hearing loss contained in the VA 
outpatient treatment records. 

The Veteran was afforded a VA examination in November 2008.  The 
Veteran stated that his hearing difficulties began approximately 
20 years ago.  He reported serving as an aircraft mechanic in the 
Air Force.  He indicated that his in-service noise exposure 
included aircraft engine noise.  Additionally, the Veteran 
reported that, after leaving the military, he was exposed to 
noise from a tractor.  

The VA examination included review of the Veteran's claims file, 
including his service treatment records.  After reviewing those 
records, the VA examiner determined that the Veteran's enlistment 
hearing screening was not valid and, therefore, his hearing 
status at that time could not be determined.  The examiner also 
noted that the Veteran had served in a specialty where acoustic 
trauma was conceded and that audiometric testing on separation 
had revealed a mild hearing loss at 4000 Hz.  

Additionally, the VA examination included audiometric testing, 
which revealed the following results, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
75
85
LEFT
20
20
25
25
45

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with mild to severe sensorineural hearing 
loss for the right ear and normal hearing with a moderate 
sensorineural hearing loss from 4000 Hz-8000 Hz for the left ear.  
However, the examiner stated that due to the Veteran reporting 
the onset of hearing loss approximately 20 years ago, which was 
30 years after service, his hearing loss was not caused by or the 
result of military noise exposure.  

In January 2008, the Veteran was examined by a private physician 
and underwent an audiometric examination.  However, the Board 
finds that it may not use the results from these tests when 
evaluating the Veteran's current level of auditory impairment 
because the graphs were not accompanied by numerical results.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Furthermore, while speech 
recognition results were provided, it is unclear whether the 
results comply with 38 C.F.R. § 4.85(a) and, therefore, they 
cannot be considered.  Additionally, the Board considers it 
significant while the private  physician's report states that the 
Veteran has asymmetrical hearing loss, it does not provide an 
etiology of the hearing loss, or indicate if it was caused in-
service.  The physician's report also states that a hearing aid 
may not be beneficial in view of the reasonable hearing that the 
Veteran has in the left ear. 

The Board has carefully considered the Veteran's assertions that 
he has bilateral hearing loss that is related to his active 
service.  However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about the symptoms that 
he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).

The Board finds that the weight of the competent evidence shows 
that the Veteran is not entitled to service connection for 
bilateral hearing loss.  Although he has a current diagnosis of 
hearing loss pursuant to 38 C.F.R. § 3.385, the Veteran has 
stated that he has only experienced hearing loss for the past 20 
years.  Thus, by the Veteran's own account, his hearing loss did 
not have its onset until 30 years after he left service.  In 
addition, the existing medical evidence does not show that a 
hearing loss disability manifested in service or within one year 
of separation.  Thus service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).

Moreover, though the Veteran was exposed to noise in service, his 
separation examination demonstrated normal hearing for VA 
purposes and, the VA examiner found that it was less likely as 
not that the Veteran's hearing loss was caused by acoustic trauma 
in the military.  Additionally, the Veteran's private physician 
did not state an etiology of the Veteran's current hearing loss.  
Thus, that private physician's report does not support a finding 
that the Veteran's hearing loss was incurred in or aggravated by 
service. 

Furthermore, the Veteran does not indicate any treatment or 
complaints of hearing loss between separation from service in 
1958 and the April 2007 VA treatment record.  The Federal Circuit 
has determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical 
evidence does not show the presence of a bilateral hearing loss 
until 30 years after separation from service.  This is 
significant evidence against the claim.  As such, entitlement to 
service connection must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


